Title: To Thomas Jefferson from William Lee, 1 October 1806
From: Lee, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Bordeaux Octr 1: 1806
                        
                        I find an error in the amt. I had the honor to transmit you on the 21 Augt. of 42 francs in your favor
                            having overcharged that much on the charges of recg. paying duties &c. on the two Casks of Cahuzack wine. I
                            will take the liberty of sending the amount in some small article which I think may be acceptable. 
                  With great respect I
                            have the honor to remain Your Obt Servt.
                        
                            Wm Lee
                            
                        
                    